Title: To James Madison from Sylvanus Bourne, 16 October 1806
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amsterdam Octr. 16 1806

You will See by the inclosed Gazettes that Ld. Lauderdale has left Paris without accomplishing the object of his mission & that the Armies of France & Prussia are in sight of each other only awaiting the signal for Battle; indeed every thing appears to forebode a renewal of the continental war but whether this fourth trial to Stem the Current of Power possessed by France will Succeed better than the others is quite problematical.  We may venture however to pronounce that no stable peace can  in Europe before that France becomes absolute Master of the rest of Europe or be constrained to retire to her antient limits.  With great respect I am Sir yr. Ob Svt.

S Bourne

